Citation Nr: 1009320	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-36 781	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional back 
disability as a result of VA medical treatment in 2005.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to May 1972.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2006 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional back disability as a result of VA medical 
treatment in 2005.

By decision of April 2009, the Board remanded this case to 
the RO to afford the Veteran a Board hearing before a 
Veterans Law Judge (VLJ) at the RO.

In November 2009, the Veteran testified at a Board hearing 
before the undersigned Acting VLJ at the RO.

For reasons expressed below, the issue on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.

Information from the Social Security Administration (SSA) 
indicates that the Veteran was awarded SSA disability 
benefits from May 2007.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when the VA is put on notice of the existence of SSA records, 
as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; also, Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  In this case, the 
Board finds that due process of law requires the RO to obtain 
a copy of the SSA decision awarding the appellant disability 
benefits, together with all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.  The Board points out that, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1). 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

The Veteran seeks entitlement to disability compensation 
under 38 U.S.C.A. § 1151 for additional back disability as a 
result of VA medical treatment in 2005, to include epidural 
steroid injections.  

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the surgery upon which the claim for benefits is based 
with the physical condition after the surgery.  38 C.F.R. § 
3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c) 
(1).

The Veteran underwent VA examination in March and June 2006, 
the results of which indicate that the Veteran did experience 
severe low back pain and infection following epidural 
injections in 2005.  In addition, the examiners in March and 
June 2006 specifically opined that the Veteran sustained an 
abscess that was the result of the second or third in a 
series of epidural injections, but the examiner in June 2006 
opined that there were no current residuals from the epidural 
abscess and the injection did not cause any additional 
disabilities of the lumbar spine.  However, the examiner then 
stated that any additional disability was less likely than 
not reasonably foreseen.

A statement proffered by the Veteran's private treating 
physician in June 2007 indicates that the Veteran developed 
mid to lower lumbar epidural space epidural abscess which 
required lumbar laminectomy, decompressive through S1 with 
epidural abscess drainage in September 2005.  The physician 
observed that the Veteran is now diagnosed with compression 
of nerves from scar tissue from the previous surgery.  

The February 2008 VA examination did not address these 
manifestations.  Moreover, the VA examinations of record were 
conducted absent review of SSA records.  

Therefore, the March 2006, June 2006, and February 2008 VA 
examinations cannot provide an adequate basis upon which to 
adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Accordingly, this case is hereby REMANDED for the following:

1.  Obtain from SSA a copy of the 
decision awarding the appellant 
disability benefits, together with all 
medical records underlying that 
determination.  Follow the current 
procedures of 38 C.F.R. § 3.159(c) for 
requesting these records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.  Perform all follow up 
indicated and document negative 
responses.

2.  If the named records cannot be 
obtained after making reasonable efforts, 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the 
claim; and (d) notify the Veteran that 
that he is ultimately responsible for 
providing the evidence.  Provide the 
Veteran and his representative an 
opportunity to respond.  

3.  Schedule the Veteran for an 
examination by an appropriate medical 
professional to determine the nature and 
extent of any "additional disability," 
attributable to the treatment the Veteran 
received for his back as a result of VA 
medical treatment in 2005, to include 
epidural steroid injections.  All 
necessary studies and/or tests for an 
accurate assessment should be conducted. 
The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that any additional 
disability suffered as a result of the 
2005 VA medical treatment, to include 
epidural steroid injections, resulted 
from carelessness, negligence, lack of 
proper skill, error in judgment, or some 
other incident or fault on the part of 
the VA in the performance of the 
treatment, or that the cause of any 
additional disability was an event which 
was not reasonably foreseeable.

The claim folder, including the 
transcripts of the November 2009 hearing 
and any additional evidence obtained by 
this remand, must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
asked to specifically note and address 
the previous VA examinations conducted in 
March 2006, June 2006, and February 2008, 
the June 2007 private medical statement 
and September 2005 private medical 
treatment records.

A rationale for all medical opinions must 
be provided.

4.  Notify the Veteran that it is his 
responsibility to report for the 
scheduled examinations and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§ 3.158, 3.655.  In the event that the 
Veteran does not report for the scheduled 
examinations, obtain documentation which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  Indicate whether any notice 
that was sent was returned as 
undeliverable.

5.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.  
Thereafter, the appeal must be returned 
to the Board for appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

